UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
                            Plaintiffs,
                                                     17 Civ. 6221 (KPF)
                     -v.-
MERRILL LYNCH, PIERCE, FENNER &                           ORDER
SMITH INC., et al.,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for an oral decision on

Defendant Equilend’s pending motion for sanctions on July 8, 2021, at 10:00

a.m. At the scheduled time, the parties shall call (888) 363-4749 and enter

access code 5123533. Please note that the conference will not be available

until 10:00 a.m.

      SO ORDERED.

Dated:      July 6, 2021
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
